UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 11-4035
                                     _____________

                            UNITED STATES OF AMERICA

                                            v.

                                   MARCUS WHITE,
                                             Appellant
                                   _______________

On Appeal from the United States District Court for the Eastern District of Pennsylvania
                           (D.C. No. 2-10-cr-00420-001)
                    District Judge: Honorable Petrese B. Tucker
                                 _______________

                        Submitted Under Third Circuit LAR 34.1(a)
                                   November 15, 2012

               Before: SCIRICA, FISHER, and JORDAN, Circuit Judges.
                                 _______________

                  ORDER AMENDING OPINION OF THE COURT
                            _______________


      Upon consideration of Appellant’s Motion to Clarify the Court’s Opinion, it is
hereby ORDERED that the above-captioned opinion be amended as follows:

      Page 4, line 11 of the first full paragraph, “a .38 caliber handgun” shall be
      changed to “a .357 caliber handgun”.


                                                 By the Court,

                                                 s/ Kent A. Jordan
                                                 Circuit Judge
Dated: April 29, 2015                                                A True Copy :



                                                                            Marcia M . Waldron, Clerk
CJG/cc:   Joel D. Goldstein, Esq.
          Kenneth C. Edelin, Jr., Esq.